Citation Nr: 0321237	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  96-18 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance under 
chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1976.  
He died in May 1995.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for the cause 
of the veteran's death.

A hearing was held on February 27, 1998, in San Antonio, 
Texas, before M. Sabulsky, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

The Board remanded this case for further development in May 
1998 and subsequently rendered a decision in January 2000.  
The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court) which 
vacated the January 2000 decision in November 2000 and 
remanded the matter for readjudication.

The Board issued a decision in February 2002, and the 
appellant appealed that decision to the Court which vacated 
it in January 2003 and remanded the matter for readjudication 
consistent with provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA).  In June 2003, the Board received 
additional evidence from the appellant.


REMAND

The VCAA was enacted in November 2000.  This law emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  The law 
applies to all claims filed on or after the date of its 
enactment or, as in this case, filed before the date of 
enactment and not yet subject to a final decision as of that 
date because of an appeal filed which abated the finality of 
the decision appealed.  38 U.S.C.A. § 5107, Note (West 2002).  
VA has promulgated regulations implementing the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, except with regard to applications to reopen 
previously denied claims.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

Moreover, under additional regulations issued after enactment 
of the VCAA, and effective February 22, 2002, the Board had 
been conducting evidentiary development of appealed cases 
directly, under authority provided at 38 C.F.R. § 19.9(a)(2) 
and (a)(2)(ii) (2002).  In Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) emphasized that the Board's is "primarily an 
appellate tribunal," and held 38 C.F.R. § 19.9(a)(2) to be 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it purported to allow the 
Board to consider additional evidence without having to 
remand the case to the "agency of original jurisdiction" 
(AOJ) for initial consideration and without having to obtain 
the appellant's waiver.  Disabled Am. Veterans, 327 F.3d at 
1346-47.  The Federal Circuit found that, under such a 
procedure, "the veteran is not effectively able to object to 
any of the additional evidence obtained by the Board until 
after the Board weighs the evidence and decides the appeal."  
Id. at 1347.

In this case, the Court has remanded the matter for 
readjudication consistent with a  January 2003 Joint Motion 
for Remand submitted by the parties in which they concluded 
that the requirements of the VCAA to notify the appellant 
what information and evidence is necessary to substantiate 
her claim had not been met.  The parties noted that such 
notice must indicate which portion of any such information or 
evidence is to be provided by the appellant and which portion 
must be provided by VA.  January 2003 Joint Motion for Remand 
at 2-3; see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Moreover, in June 2003, the Board received additional 
evidence from the appellant, and she has not submitted a 
waiver to permit the Board's consideration of this evidence 
in the first instance.

To ensure that VA has met its duty to assist the appellant in 
obtaining evidence necessary to substantiate her claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  Write to the appellant and notify 
her of the enactment of the VCAA and of 
its directives.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002).  
Notify her in the letter of the new 
heightened duty-to-assist regulations 
as contemplated by 38 C.F.R. § 3.159.  
Advise her of the evidence necessary to 
substantiate her claims as well as what 
evidence she is to provide and what 
evidence VA will attempt to obtain.  
Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Review the claims 
file and ensure that all notification 
and development action required by the 
VCAA is completed.  

2.  Readjudicate the appellant's claims 
for entitlement to service connection 
for the cause of the veteran's death 
and eligibility for Dependents' 
Educational Assistance under chapter 
35, Title 38, United States Code 
including consideration of the evidence 
received by the Board in June 2003, a 
letter from the President/CEO of The 
Delphi Groupe, Inc.  If the benefits 
sought on appeal remain denied, provide 
the appellant with a supplemental 
statement of the case (SSOC) which 
includes the present version of 
38 C.F.R. § 3.159.  The SSOC should 
contain notice of all relevant actions 
taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal since the March 1996 statement 
of the case and subsequent supplemental 
statements of the case .  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



